Title: From Thomas Jefferson to Isaac Shoemaker, 5 June 1808
From: Jefferson, Thomas
To: Shoemaker, Isaac


                  
                     Sir 
                     
                     Monticello June 5. 08.
                  
                  Your father mentioned that as you were shortly to go on to Philadelphia, you could take on with you the young man, Meech, who is with you, to his father if you were certain of recieving from him his expences. I told him that if the father did not repay them, I would. in order to place the proposition on definite ground, I will say precisely that I will in that case repay the expences of his journey, not exceeding twenty dollars, if the father does not. I tender you my salutations.
                  
                     Th: Jefferson  
                     
                  
               